DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 12/10/2021 with respect Bagepalli have been fully considered but they are not persuasive. Applicant argued Bagepalli does not suggest the cutout is the rotor blade material and having an internal threads. 
Examiner respectfully disagrees. Contrary to applicant assertion, bolts 46 extend into cutouts in the rotor blade material and the bolts pass through the cutout in the rotor blade material before reaching the barrel nut 44 as shown in Fig. 5. Because the bolts 46 are threaded there are complimentary threads in the cutouts for receiving the threaded bolts.

    PNG
    media_image1.png
    593
    608
    media_image1.png
    Greyscale

 	
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites: “wherein rotor blade is first rotor blade body segment, wherein the element of the wind turbine in a second rotor blade body segment” in lines 2-3 which should read: “wherein the rotor blade is first rotor blade body segment, wherein the .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckland et al. (US 4,915,590) hereinafter Eckland.
Regarding claim 1, Eckland teaches a rotor blade (108) for a wind turbine (106) (Figs. 1-7, para. 005-0051) comprising: 
a rotor blade body made of a rotor blade material (Eckland, annotated FIG. 3 below; Col. 2, lines 1-6); and 
a connection interface at an end of the rotor blade body (Eckland, annotated FIG. 3 below; Col. 2, lines 1-6)  having at least one cutout (bore in blade body receiving threaded steel stud rods) for receiving a tension element (threaded steel stud rods) (Eckland, annotated FIG. 3 below; Col. 2, lines 1-6) for connecting the rotor blade to an element (hub) of  the wind turbine (Eckland, annotated FIG. 3 below; Col. 2, lines 1-6), the cutout being formed in the rotor blade material (Eckland, annotated FIG. 3 below; Col. 2, lines 1-6) and having an internal thread (because the tension element is threaded implies the cutout is also threaded) (Eckland, annotated FIG. 3 below; Col. 2, lines 1-6), and


    PNG
    media_image2.png
    521
    619
    media_image2.png
    Greyscale

Regarding claim 2
Regarding claim 4, Eckland teaches all the claimed limitations as stated above in claim 1. Eckland further teaches the cutout has a depth that is multiple a diameter of the cutout (Eckland, annotated FIG. 3 above).
Regarding claim 5, Eckland teaches all the claimed limitations as stated above in claim 4. Eckland further teaches the cutout has a depth that corresponds to at least three times the diameter of the cutout (Eckland, annotated FIG. 3 above).
Regarding claim 9, Eckland teaches all the claimed limitations as stated above in claim 4. Eckland further teaches the connection interface has a plurality of cutouts (Eckland, annotated FIG. 3 above).
Regarding claim 15, Eckland teaches a method for connecting a rotor blade to a rotor hub comprising: providing the rotor blade, introducing an adhesive material into the cutout and fastening the rotor blade to the rotor hub by screwing the tension element into the cutout (Eckland, annotated FIG. 3 below; Col. 2, lines 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckland in view of Doorenspleet  et al. (US 2007/0253819 A1) hereinafter Doorenspleet.

However, Doorenspleet teaches a rotor blade (40) for a wind turbine comprising a connection interface (410) (para. 0024, Figs. 1-4), the connection interface having a plurality of cutout (420), an outer circumferential surface of the cutout being formed of a connection material (para. 0026) for receiving tension elements (500) (Fig. 6, para. 0030). Doorenspleet further teaches a rotor blade material and the connection material are made from a fiber-reinforced composite material (para. 0032). Note that the connection interface which comprises the connection interface in which the cutouts are located are integrally formed with the rotor blade. That is both the rotor blade and the connection interface are formed from same material. Further Doorenspleet discloses that the tension bolts (500) are made of steel (para. 0032). The stiffness of connection material and the rotor material (fiber reinforced composite material) is therefore lower than the stiffness of a material of the tension element (steel) because the elastic modulus of glass fiber reinforced (around 72.4GPa) is lower than/many times lower than the elastic modulus of steel (200 GPa).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Eckland such that both the rotor blade material and the connection material have stiffness lower than that of the tension element since the stress on the rotor blade is highest at the root where the tension . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckland in view of Frydendal et al. (US 2012/0213638 A1) hereinafter Frydendal.
Eckland  teaches all the claimed limitations as stated above in claim 1. Eckland further teaches:
forming a rotor blade (Eckland, annotated FIG. 3 above) having the connection interface (Eckland, annotated FIG. 3 above); forming at least one cutout (Eckland, annotated FIG. 3 above) in the connection interface and forming an internal thread (because the tension element is threaded implies the cutout is also threaded).
Eckland does not specifically state that the cutout is formed by drilling.
However, Frydendal teaches a rotor blade (1) for a wind turbine (Fig. 1) comprising a connection interface (blade root) (Fig. 5) having at least one cutout (holes drilled into the blade root) (para. 0035-0036). Frydendal further teaches the cutouts are formed by drilling (para. 0035-0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Eckland by forming the cutout by drilling as taught by Frydendal as drilling is a widely known method in the art to form cutouts in wind turbine structures.

Claims 1, 3-6, 9 and 17Hoffmann (WO 2015155079 A1) (the corresponding US 2017/0022969 A1 is relied upon in this office action) in view of Busbey et al. (US 9,605,651 B2) hereinafter Busbey.
Regarding claim 1, Hoffmann  teaches a rotor blade (108) for a wind turbine (106) (Figs. 1-7, para. 005-0051) comprising: 
a rotor blade body (2) made of a rotor blade material (Figs. 2-4; paras. 0050-0054); and 
a connection interface at an end of the rotor blade body (end of blade portion connected to wind turbine element 4) (Figs. 2-4) having at least one cutout (bores in blade body receiving threaded rods 28; see para. 0059) for receiving a tension element (28) (Figs. 2-4) for connecting the rotor blade to an element (4) of  the wind turbine (Figs. 2-4; paras. 0050-0054), the cut out being formed in the rotor blade material (Figs. 2-4) and having an internal thread (because the tension element 28 is threaded implies the cutout is also threaded; see para. 0059), and
the tension element having an external threads and received in the cutout (Figs. 2-4), wherein the tension element is held in the cutout by a threaded coupling (para. 0059).
Hoffmann fails to teach the tension element is held in the cutout by an adhesive.
However, Busbey drawn to a wind turbine teaches a rotor blade for a wind turbine comprising a rotor blade (16) including  segmented rotor blade spar caps (53, 55) (Figs. 3-6); ends of the spar caps include cutout (68) configured to receive a tension element (66) (Figs. 3-6) (Col. 6, lines 44-Col. 7 line 8). Busbey further teaches introducing an adhesive in the cutout and connecting the spar caps with the tension element (Col. 7, lines 32-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hoffman by introducing an adhesive in the 
Regarding claim 3, Hoffmann as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Hoffmann as modified by Busbey further teaches wherein the rotor blade body is a first rotor blade segment (2) and wherein the element of the wind turbine is a second rotor blade body segment (4) (Hoffmann, Figs. 2-4).
Regarding claim 4, Hoffmann as modified by Busbey teaches all the claimed limitations as stated above in claim 4. Hoffmann as modified by Busbey further teaches the cutout has depth that is a multiple of a diameter of the cutout (Hoffmann, Figs. 2-4).
Regarding claim 5, Hoffmann as modified by Busbey teaches all the claimed limitations as stated above in claim 4. Hoffmann as modified by Busbey further teaches the cutout has depth that corresponds to at least three times of the diameter of the cutout (Hoffmann, Figs. 2-4).
Regarding claim 6, Hoffmann as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Hoffmann as modified by Busbey further teaches the rotor blade material is a fiber-reinforced material (Hoffman, para. 0020).
Regarding claim 9, Hoffmann as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Hoffmann as modified by Busbey further teaches the connection interface has a plurality of cutouts (Hoffmann, Figs. 2-4).
Regarding claim 17, Hoffman as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Hoffmann as modified by Busbey further teaches .
Claims 1-2, 4-6, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli et al. (US 2014/0377078 A1) hereinafter Bagepalli in view Busbey.
Regarding claim 1, Bagepalli  teaches a rotor blade (22) for a wind turbine (10) (Figs. 1-3) comprising: 
a rotor blade body (32) made of a rotor blade material (Figs. 1-3; paras. 0030); and 
a connection interface (at 26 in Figs. 2-3 and 5)  at an end of the rotor blade body  (Figs. 2-3 and 5) having at least one cutout (bores in blade body 32 receiving threaded bolts 46; see para. 0033-0034) for receiving a tension element (46) (Figs. 2-3 and 5) for connecting the rotor blade to an element (20) of  the wind turbine (Fig. 1, para. 0033), the cut out being formed in the rotor blade material (see the cutout in the root portion 32) and having an internal thread (because the tension element 46 is threaded, implies cutout is also threaded) (Figs. 2-6) and
the tension element having an external threads and received in the cutout (Figs. 2-6), wherein the tension element is held in the cutout by a threaded coupling (Figs. 2-6).
Bagepalli fails to teach the tension element is held in the cutout by an adhesive.
However, Busbey drawn to a wind turbine teaches a rotor blade for a wind turbine comprising a rotor blade (16) including  segmented rotor blade spar caps (53, 55) (Figs. 3-6); ends of the spar caps include cutout (68) configured to receive a tension 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bagepalli by introducing an adhesive in the cutout as taught by Busbey as this would reinforce the connection between the cutout and the tension element as well as the connection between the rotor blade body and the wind turbine element.
Regarding claim 2, Bagepalli as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Bagepalli as modified by Busbey further teaches the cutout is a blind hole (Bagepalli Figs. 3 and 5). 
Regarding claim 4, Bagepalli as modified by Busbey teaches all the claimed limitations as stated above in claim 4. Bagepalli as modified by Busbey further teaches the cutout has depth that is a multiple of a diameter of the cutout (Bagepalli, Figs. 3, 5-6).
Regarding claim 5, Bagepalli as modified by Busbey teaches all the claimed limitations as stated above in claim 4. Bagepalli as modified by Busbey further teaches the cutout has depth that corresponds to at least three times of the diameter of the cutout (Bagepalli, Figs. 3, 5-6).
Regarding claim 6, Bagepalli as modified by Busbey teaches all the claimed limitations as stated  above in claim 1. Bagepalli as modified by Busbey further teaches a rotor blade material is made of a fiber reinforced composite material. Note that root 
Regarding claim 9, Bagepalli as modified by Busbey teaches all the claimed limitations as stated  above in claim 1. Bagepalli as modified by Busbey further teaches the connection interface has a plurality of cutouts (Bagepalli, Fig. 3).
Regarding claim 15, Bagepalli as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Bagepalli as modified by Busbey further teaches a method for connecting a rotor blade to a rotor hub (20) (Bagepalli, para. 0033; Fig. 1) comprising: providing the rotor blade (Bagepalli; Figs. 1-5), introducing an adhesive into the cutout (Busbey, Col. 7, lines 32-42), and fastening the rotor blade to the rotor hub by screwing the tension element into the cutout (Bagepalli, Figs. 1-6).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Busbey and further in view of Doorenspleet.
Hoffmann as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Hoffmann as modified by Busbey fails to teach the rotor blade material has a stiffness that is lower or many times lower than a stiffness of a material of the tension element, wherein an elastic modulus or a shear modulus of the rotor material and the material of the tension element are used as a measure of the stiffness.
However, Doorenspleet teaches a rotor blade (40) for a wind turbine comprising a connection interface (410) (para. 0024, Figs. 1-4), the connection interface having a plurality of cutout (420), an outer circumferential surface of the cutout being formed of a connection material (para. 0026) for receiving tension elements (500) (Fig. 6, para. 0030). Doorenspleet further teaches a rotor blade material and the connection material 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hoffmann such that both the rotor blade material and the connection material have stiffness lower than that of the tension element since the stress on the rotor blade is highest at the root where the tension elements connect to the hub (tension elements are made with steel thus higher stiffness). 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli in view of Busbey and further in view of Doorenspleet.
Bagepalli as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Hoffmann as modified by Busbey fails to teach the rotor blade material has a stiffness that is lower or many times lower than a stiffness of a material of the tension element, wherein an elastic modulus or a shear modulus of the rotor material and the material of the tension element are used as a measure of the stiffness.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hoffmann such that both the rotor blade material and the connection material have stiffness lower than that of the tension element since the stress on the rotor blade is highest at the root where the tension elements connect to the hub (tension elements are made with steel thus higher stiffness). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in of view Busbey and further in view of Frydendal.

forming a rotor blade (108) having a connection interface (Figs. 1-2); forming at least one cutout in the connection interface and forming an internal thread (Figs. 3-4)
Hoffmann as modified by Busbey does not specifically state that the cutout is formed by drilling.
However, Frydendal teaches a rotor blade (1) for a wind turbine (Fig. 1) comprising a connection interface (blade root) (Fig. 5) having at least one cutout (holes drilled into the blade root) (para. 0035-0036). Frydendal further teaches the cutouts are formed by drilling (para. 0035-0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hoffmann by forming the cutout by drilling as taught by Frydendal as drilling is a widely known method in the art to form cutouts in wind turbine structures.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli in view Busbey and further in view of Frydendal.
Bagepalli as modified by Busbey teaches all the claimed limitations as stated above in claim 1. Bagepalli as modified by Busbey further teaches:
forming a rotor blade (20) having a connection interface (Figs. 1, 4 ); forming at least one cutout (48) in the connection interface and forming an internal thread (Col. 6, lines 37-58; Figs. 4-6).
Bagepalli as modified by Busbey does not specifically state that the cutout is formed by drilling.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Bagepalli by forming the cutout by drilling as taught by Frydendal as drilling is a widely known method in the art to form cutouts in wind turbine structures.
Allowable Subject Matter
Claims 10-13 and 16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745